ACCEPTED
                                                                                                01-14-00156-CR
                                                                                       FIRST COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                           2/19/2015 8:39:28 AM
                                                                                            CHRISTOPHER PRINE
                                                                                                         CLERK

                                   Maite Sample
                            The Sample Law Firm, PLLC
                               405 Main St., Ste. 950                        FILED IN
                                Houston, TX 77002                     1st COURT OF APPEALS
                                                                          HOUSTON, TEXAS
                                  (713) 909-9685                      2/19/2015 8:39:28 AM
                            maite.m.sample@gmail.com                  CHRISTOPHER A. PRINE
                                                                              Clerk

February 19, 2015

Javier Pacheco
#1909939
Allred Unit
2101 FM 369 North
Iowa Park, TX 76367-5638


RE: The State of Texas v. Javier Pacheco, Cause No. 1341972
    In the 262nd District Court, Harris County

Mr. Pacheco,

I hope you are well. I am writing to send you additional information about your appeal. I
am also enclosing another copy of my motion to withdraw, separated from the Anders
Brief and another copy of the "Anders Brief" I wrote in your appeal.

As we have no other legal argument for appeal, the court of appeals ordered me to write
what they call an "Anders Brief." This is a document where I swear I reviewed the
complete record in your case and I see no other legal reason to proceed with an appeal. I
then ask the court to excuse me for your case. To excuse me from your case I wrote a
motion and order to withdraw. I included a copy of the motion and order to withdraw as
an appendix to the Anders Brief, and as its own document per order of the court. You
have 30 days to write your own brief to the court of appeals if you wish to do so.

The court sent you a document for you to request a copy of the complete record in your
case, but I already sent you a copy of the complete record of your case when I sent the
previous correspondence that also included copies of the "Anders Brief " and the Motion
to Withdraw. That means that you do not need to request the record, because you already
have it.

I repeat that you have the following rights: The Court of Appeals will give you the
opportunity to write your own brief. You have 30 days to write your own appeal. If the
Court of Appeals denies your appeal you will also have the right to write to the highest
court of the state - "Court of Criminal Appeals" asking for a "Petition for Discretionary
Review" where you ask a higher court to review the decision of the court appeal. The
highest court - "Court of Criminal Appeals" must receive your "Petition for Discretionary
Review" no later than 30 days after the decision of the court of appeal.

The last remedy that is left for you is called a "Writ of Habeas Corpus." A "Writ" is a
request where you write to the Court of Criminal Appeals and ask for relief based on
Section 11.07 in the "Code of Criminal Procedure." You have one year after the final
decision of the appellate court to order a "Writ." That's something you do on your own
unless the court assign it a lawyer.

Please email me if there is anything else I can do for you.

 Respectfully,
/s/ Maite Sample
Maite Sample